Exhibit 99.1 ICONLeasing Fund Eleven, LLC Portfolio Overview Second Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 DispositionsDuring the Quarter 1 Disposition Following the Quarter 1 Portfolio Overview 2 Revolving Line of Credit 2 Performance Analysis 3 Transactions with Related Parties 3 Financial Statements 5 Forward Looking Statements 9 Additional Information 9 ICON Leasing Fund Eleven, LLC As of November 30, 2014 Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Portfolio Overview for the quarter ended June 30, 2014. References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised $365,198,690 commencing with its initial offering on April 21, 2005 through the closing of the offering on April 21, 2007. On May 1, 2014, we commenced our liquidation period, which we expect to continue for approximately one year, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Dispositions During the Quarter The Fund disposed of the following investments during the quarter ended June 30, 2014: NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. Disposition Date: 6/6/2014 The Fund's Investment: Total Proceeds Received: Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Disposition Date: 6/30/2014 The Fund's Investment: Total Proceeds Received: Disposition Following the Quarter The Fund disposed of the following investment following the quarter ended June 30, 2014: SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Disposition Date: 7/2/2014 The Fund's Investment: Total Proceeds Received: 1 ICON Leasing Fund Eleven, LLC Portfolio Overview As of June 30, 2014, our portfolio consisted of the following investments: Heuliez SA Structure: Lease Collateral: Auto parts manufacturing equipment. Expiration Date: 12/31/2014 ZIM Integrated Shipping Services, Ltd. Structure: Maturity Date: Loan 9/30/2014* Collateral: The original collateral, consisting of four containership vessels, was sold during the period of November 2010 through March 2011. SAExploration, Inc. Structure: Loan Collateral: Seismic imaging equipment. Maturity Date: 11/28/2016 Jurong Aromatics Corporation Pte. Ltd. Structure: Maturity Date: Loan 1/16/2021 Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Murray Energy Corporation Structure: Lease Collateral: Mining equipment. ExpirationDate: 9/30/2015 * Subsequent to the arbitration panel’s ruling in February 2014 (see Note 12 to our consolidated financial statements included in our Form 10-Q for the quarter ended September 30, 2014 filed with the SEC on November 7, 2014), ZIM ceased making scheduled repayments on our notes receivable. Our Manager believes that ZIM is not entitled to offset its obligations under the notes receivable by the seller’s credits and that, as a result, ZIM is in default of its obligations. As of November 30, 2014, our Manager believes that it is unlikely that ZIM will make any past due or future repayments on the notes receivable. Our Manager is in continuing discussions with ZIM to resolve our dispute regarding the seller’s credit. 2 ICON Leasing Fund Eleven, LLC Revolving Line of Credit The Fund entered into an agreement with California Bank & Trust (“CB&T”) for a revolving line of credit through March 31, 2015 of up to $5,000,000 (the “Facility”), which was secured by all of the Fund’s assets not subject to a first priority lien. On January 8, 2014, the Facility with CB&T was terminated.There were no obligations outstanding as of the date of the termination. Performance Analysis Capital Invested as of June 30, 2014 Leverage Ratio 0.1:1* % of Receivables Collected for the Quarter Ended June 30, 2014 80.43%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of November 30, 2014. The uncollected receivables relate to our investment with ZIM Integrated Shipping Services, Ltd. Transactions with Related Parties We entered into certain agreements with our Manager and with ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Manager and the dealer-manager of our offering, whereby we pay or paid certain fees and reimbursements to those parties. Our Manager was entitled to receive an organizational and offering expense allowance of 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to additional members. In accordance with the terms of our amended and restated limited liability company agreement, we pay or paid our Manager (i) management fees ranging from 1% to 7% based on the type of transaction, and (ii) acquisition fees, through the end of the operating period, of 3% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the capital assets secured by or subject to, our investments.For a more detailed analysis of the fees payable to our Manager, please see the Fund’s prospectus. In addition, our Manager may be reimbursed for administrative expenses incurred in connection with our operations. Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans, and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations. Our Manager also has a 1% interest in our profits, losses, distributions and liquidation proceeds.We paid distributions to our Manager of $151,523 during the three and six months ended June 30, 2014.We did not pay any distributions to our Manager for the three and six months ended June 30, 2013.Additionally, our Manager’s interest in the net income attributable to us was $2,567 and $7,623 for the three and six months ended June 30, 2014, respectively. Our Manager’s interest in the net (loss) income attributable to us was $(534) and $4,506 for the three and six months ended June 30, 2013, respectively. 3 ICON Leasing Fund Eleven, LLC Transactions with Related Parties (continued) Our Manager has waived the following fees in relation to services provided during the three and six months ended June 30, 2014 and 2013: Three Months Ended June 30, Six Months Ended June 30, Entity Capacity Description ICON Capital, LLC Manager Management fees $ ICON Capital, LLC Manager Administrative expense reimbursements ICON Capital, LLC Manager Acquisition fees - - $ At June 30, 2014, we had a receivable due from our Manager and its affiliates of $562, which is included in other current assets on our consolidated balance sheets. At December 31, 2013, we had no related party receivable or payable. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 4 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Current portion of net investment in notes receivable Assets held for sale Income tax receivable Other current assets Total current assets Non-current assets: Net investment in notes receivable, less current portion Leased equipment at cost (less accumulated depreciation of $5,033,686 and $2,091,462, respectively) Investment in joint ventures Other non-current assets Total non-current assets Total assets $ $ Liabilities and Equity Current liabilities: Accrued expenses and other liabilities Total liabilities Commitments and contingencies Equity: Members’ equity: Additional members Manager Accumulated other comprehensive income Total members' equity Noncontrolling interests Total equity Total liabilities and equity $ $ 5 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2014 2013 2014 2013 Revenue and other income: Finance income $ Rental income Income from investment in joint ventures Gain on sale of leased equipment - - Total revenue and other income Expenses: General and administrative Depreciation Impairment loss - - Interest Loss (gain) on derivative financial instruments Loss on disposition of assets of foreign investment - - - Total expenses Income before income taxes Income tax benefit - - - Net income Less: net income attributable to noncontrolling interests Net income (loss) attributable to Fund Eleven Other comprehensive (loss) income: Currency translation adjustments during the period Currency translation adjustments reclassified to net income - - - Total other comprehensive (loss) income Comprehensive income Less: comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Fund Eleven $ Net income (loss) attributable to Fund Eleven allocable to: Additional members $ Manager $ Weighted average number of additional shares of limited liability company interests outstanding Net income (loss) attributable to Fund Eleven per weighted average additional share of limited liability company interests outstanding $ 6 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statement of Changes in Equity Members' Equity Additional Shares of Limited Liability Company Interests Additional Members Manager Accumulated Other Comprehensive Income Total Members' Equity Noncontrolling Interests Total Equity Balance, December 31, 2013 $ Net income - - Currency translation adjustments - Distributions - Balance, March 31, 2014 (unaudited) Net income - - Currency translation adjustments - Distributions - - Balance, June 30, 2014 (unaudited) $ 7 ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Financial Statements Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Finance income Income from investment in joint ventures Gain on sale of leased equipment - Depreciation Impairment loss - Loss (gain) on derivative financial instruments Deferred tax benefit - Interest expense, other Loss on disposition of assets of foreign investment - Changes in operating assets and liabilities: Collection of finance leases - Other assets Accrued expenses and other liabilities Due from Manager and affiliates - Income tax receivable - Net cash provided by operating activities Cash flows from investing activities: Investment in note receivable - Principal received on notes receivable Proceeds from sales of leased equipment Principal received on mortgage note receivable - Investment in joint venture Net cash provided by investing activities Cash flows from financing activities: Distributions to members - Distributions to noncontrolling interests Net cash used in financing activities Effects of exchange rates on cash and cash equivalents Net (decrease) increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ 8 ICON Leasing Fund Eleven, LLC Forward Looking Statements Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “continue,” “further,” “plan,” “seek,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected.We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Additional Information “Total Proceeds Received,” as referenced in the section entitled Dispositions During the Quarter and Disposition Following the Quarter, does not include proceeds received to satisfy indebtedness incurred in connection with the investment, if any, or the payment of any fees or expenses with respect to such investment. A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you.It is typically filed either 45 or 90 days after the end of a quarter or year, respectively.Usually this means a filing will occur on or around March 31, May 15, August 14, and November 14 of each year.It contains financial statements and detailed sources and uses of cash plus explanatory notes.You are always entitled to these reports.Please access them by: · Visiting www.iconinvestments.com, or · Visiting www.sec.gov, or · Writing us at:Angie Seenauth c/o ICON Investments, 3 Park Avenue, 36th Floor, New York, NY 10016 We do not distribute these reports to you directly in order to keep our expenses down as the cost of mailing this report to all investors is significant.Nevertheless, the reports are immediately available upon your request. 9
